Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 9, 1996 (People v Rivera, 234 AD2d 399), affirming a judgment of the Supreme Court, Kings County, rendered July 11, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *559effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
Miller, J. P., Altman, Friedmann and Goldstein, JJ., concur.